DETAILED ACTION
The following claims are pending in this office action: 1-5
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 10/20/2020 are accepted.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 10/20/2020 is attached to the instant Office action. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites the limitation “sensor data” (claim 4, ln. 7). It is unclear whether the limitation refers to “sensor data” (claim 1, ln. 3) as it does not seem this instance of “sensor data” is received from the sensor.  Examiner suggests replacing “sensor data” with “second sensor data” or “estimated sensor data”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Pub. 2014/0301550) (hereinafter “Lewis”) in view of Tian et al. (US Pub. 2010/0157890) (hereinafter “Tian”).

As per claim 1, Lewis teaches a detection system comprising a sensor and a controller, ([Lewis, Fig. 2; para. 0034] “a sensor A is shown in the figures… A control and/or regulating unit … is identified) wherein the sensor includes acquisition circuitry configured to acquire sensor data;  ([para. 0034] “Sensor 1 is configured for example, as a pressure sensor [acquisition circuitry] for detecting [acquiring] the fuel pressure… as sensor data”) 
calculation circuitry ([Lewis, para. 0010] “this cryptographic algorithm for generating the MAC may also be a symmetrical cryptosystem [calculation circuitry]”) configured to calculate tampering detection information ([Fig. 2; para. 0048] the sensor data… are fed into a CMAC algorithm [a MAC algorithm used to calculate tamper detection information– see para. 0047 and para. 0017]) from which non-tampering of the sensor data is verifiable, ([para. 0017] “the conformance of the two MACs is furthermore an indication that the transmitted sensor data received by the ECU have not been manipulated”) by using the sensor data; and ([para. 0048] “In sensor 1…The CMAC value is generated via all sensor data or a selected part of the sensor data”)
a transmitter configured to transmit the sensor data to the controller ([Lewis, para. 0034] “Sensor 1 may be connected via a physical data transmission channel [transmitter] in the form of a data transmission connection 3 to ECU2… sensor 1… transmits… sensor data via data transmission connection 3 to ECE 2”. Transmit the tampering detection information in place of the data when the calculation circuitry has calculated the tampering detection information is taught by Tian below)
the controller includes a receiver ([Lewis, para. 0045] “the data of individual channels K1, K2, K3, K4 transmitted using the individual data frames are buffered [received] at the receiver”) configured to receive the sensor data ([para. 0044] “it would be conceivable to use one of faster channels K2, K3 … for transmitting sensor data”) or the tampering detection information transmitted from the sensor; and ([para. 0044] “it would be conceivable to use one of slower channels K1, K4 … for transmitting the MAC or CMAC”)
verification circuitry ([Lewis, para. 0051] “a hardware security module [verification circuitry] is available in ECU 2, which offers hardware assistance for [calculates/generates] AES-based CMAC”) configured to verify the tampering detection information by using the sensor data last received by the receiver when the receiver has received the tampering detection information. ([Lewis, para. 0051] “the MAC generated in ECU2 is then compared to the MAC which was received in ECU 2 [verifying the tampering information]… If the two MAC values are identical, it may be inferred that the sensor data … which was used on the side of sensor 1 are identical to the corresponding values which were used on the side of ECU2 [sensor data last received] for generating the MAC [tampering detection information]… This implies that no manipulation of the data and no transmission errors have occurred”)
Lewis does not clearly teach transmit the tampering detection information in place of the data when the calculation circuitry has calculated the tampering detection information.
However, Tian teaches transmit the tampering detection information in place of the data ([Tian, para. 0039] “sender nodes may send generated MACs instead of entire data packets”) when the calculation circuitry has calculated the tampering detection information.  ([para. 0030] “when the scheduled communication time approaches, a sender node may feed the whole control packet into an authentication module, and may calculate the Message Authentication Code.  The sender node may then discard the original packet and send only the calculated MAC to the sender node’s assigned receivers”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lewis with the teachings of Tian to include transmit the tampering detection information in place of the data when the calculation circuitry has calculated the tampering detection information.  One of ordinary skill in the art would have been motivated to make this modification because such a technique reduces data communication volume, which consequently decreases communication delay and energy consumption, as well as increases network bandwidth utilization and network lifetime.  (Tian, para. 0014)

As per claim 2, Lewis in view of Tian teaches claim 1.  
Lewis also teaches the detection system according to claim 1, wherein the sensor further includes first counting circuitry ([Lewis, para. 0049] “the CMAC value may also be generated via a counter [first counting circuitry) configured to count a number of times the tampering detection information has been calculated, ([Para. 0050] “counter value RA is incremented … in sensor 1… after each generation of a CMAC”)
the calculation circuitry calculates the tampering detection information by using the sensor data and the number of times counted by the first counting circuitry, ([Lewis, para. 0049] “the CMAC value may also be generated via a counter value RA [using the number of times counted].  Counter value RA protects the protocol against attacks by replay, since it prevents identical sensor values [using the sensor data] from resulting in identical CMACs”)
the controller further includes second counting circuitry ([Lewis, para. 0051] “the same calculations are carried out on the side of ECU2, also using… counter [second counting circuitry]”) configured to count a number of times the tampering detection information has been verified, and ([Para. 0050] “counter value RA is incremented … in ECU 2 … after each generation of a CMAC”.  [Para. 0051] Generation of a CMAC by the ECU 2 verifies the tampering information, and so the counter value is a number of times the tampering detection information has been verified)
the verification circuitry ([Lewis, para. 0051] “a hardware security module [verification circuitry] is available in ECU 2, which offers hardware assistance for [calculates/generates] AES-based CMAC”)  verifies the tampering detection information ([Para. 0051] the MAC generated in ECU2 is then compared to the MAC which was received in ECU 2 [verifying the tampering information]… If the two MAC values are identical, it may be inferred ... that no manipulation of the data and no transmission errors have occurred) by using the sensor data last received by the receiver ([para. 0051] “the calculations in ECU 2 also include the generation of an MAC via the incoming sensor data”) and the number of times counted by the second counting circuitry ([para. 0051] “the calculations in ECU 2 also include … counter value RA”) when the receiver has received the tampering detection information. ([para. 0051] “the MAC generated in ECU 2 is then compared to the MAC which was received in ECU 2 from sensor 1”)

As per claim 5, Lewis teaches a detection method executed in a detection system including a sensor and a controller, ([Lewis, Fig. 2; para. 0034] “a sensor A is shown in the figures… A control and/or regulating unit … is identified) the detection method comprising: acquiring, by the sensor, sensor data; ([para. 0034] “Sensor 1 is configured for example, as a pressure sensor [acquisition circuitry] for detecting [acquiring] the fuel pressure… as sensor data”)
calculating, by the sensor, tampering detection information ([Fig. 2; para. 0048] the sensor data… are fed into a CMAC algorithm [a MAC algorithm used to calculate tamper detection information– see para. 0047 and para. 0017]) from which non-tampering of the sensor data is verifiable, ([para. 0017] “the conformance of the two MACs is furthermore an indication that the transmitted sensor data received by the ECU have not been manipulated”) by using the sensor data; ([para. 0048] “In sensor 1…The CMAC value is generated via all sensor data or a selected part of the sensor data”)

transmitting, by the sensor, the sensor data to the controller or transmitting the tampering detection information to the controller; ([Lewis, para. 0034] “Sensor 1 may be connected via a physical data transmission channel [transmitter] in the form of a data transmission connection 3 to ECU2… sensor 1… transmits… sensor data via data transmission connection 3 to ECE 2”; [para. 0044] “it would be conceivable to use one of slower channels K1, K4 … for transmitting the MAC or CMAC. Transmitting the tampering detection information in place of the data when the tampering detection information has been calculated in the calculating of the tampering detection information is taught by Tian below)
receiving, by the controller, ([Lewis, para. 0045] “the data of individual channels K1, K2, K3, K4 transmitted using the individual data frames are buffered [received] at the receiver, i.e.., in ECU 2 here”) the sensor data ([para. 0044] “it would be conceivable to use one of faster channels K2, K3 … for transmitting sensor data”) or the tampering detection information transmitted from the sensor; and ([para. 0044] “it would be conceivable to use one of slower channels K1, K4 … for transmitting the MAC or CMAC”)
verifying, by the controller, the tampering detection information by using the sensor data last received in the receiving of the sensor data when the tampering detection information has been received in the receiving of the sensor data. ([Lewis, para. 0051] “the MAC generated in ECU2 is then compared to the MAC which was received in ECU 2 [verifying, by the controller, the tampering information]… If the two MAC values are identical, it may be inferred that the sensor data … which was used on the side of sensor 1 are identical to the corresponding values which were used on the side of ECU2 [sensor data last received] for generating the MAC [tampering detection information]… This implies that no manipulation of the data and no transmission errors have occurred”)
Lewis does not clearly teach transmitting the tampering detection information in place of the data when the tampering detection information has been calculated in the calculating of the tampering detection information.
However, Tian teaches transmitting the tampering detection information in place of the data ([Tian, para. 0039] “sender nodes may send generated MACs instead of entire data packets”) when the tampering detection information has been calculated in the calculating of the tampering detection information.  ([para. 0030] “when the scheduled communication time approaches, a sender node may feed the whole control packet into an authentication module, and may calculate the Message Authentication Code.  The sender node may then discard the original packet and send only the calculated MAC to the sender node’s assigned receivers”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lewis with the teachings of Tian to include transmitting the tampering detection information in place of the data when the tampering detection information has been calculated in the calculating of the tampering detection information.  One of ordinary skill in the art would have been motivated to make this modification because such a technique reduces data communication volume, which consequently decreases communication delay and energy consumption, as well as increases network bandwidth utilization and network lifetime.  (Tian, para. 0014)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Tian, as applied to claim 1 above, and further in view of van Roermund et al. (US Pub. 2013/0116964) (hereinafter “van Roermund”)

As per claim 3, Lewis in view of Tian teaches claim 1.  
Lewis also teaches the calculation circuitry calculates the tampering detection information by using the sensor data, and ([Lewis, para. 0048] “In sensor 1…The CMAC value is generated via all sensor data or a selected part of the sensor data”)
the verification circuitry verifies the tampering detection information by using the sensor data. ([Lewis, para. 0051] “the calculations in ECU 2 also include the generation of an MAC via the incoming sensor data”)
Lewis does not teach the calculation circuitry calculates the tampering detection information by using a history of transmission of the sensor data by the transmitter, and the verification circuitry verifies the tampering detection information a history of reception of the sensor data by the receiver.
However, van Roermund teaches the calculation circuitry calculates the tampering detection information by using a history of transmission of the sensor data by the transmitter, and ([van Roermund, Fig. 3a; para. 0026] a MAC algorithm of the sending device [calculation circuitry] calculates a message authentication code [tampering detection information] over the accelerometer history 308 of the sending device [history of transmission of the sensor data by the transmitter])
the verification circuitry verifies the tampering detection information a history of reception of the sensor data by the receiver.  ([van Roermund, Fig. 3a; para. 0026] a MAC algorithm of the receiving device [verification circuitry] verifies a message authentication code [tampering detection information] over the accelerometer history 309 of the receiving device [history of reception of the sensor data by the receiver])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lewis in view of Tian with the teachings of van Roermund to include the calculation circuitry calculates the tampering detection information by using a history of transmission of the sensor data by the transmitter, and the verification circuitry verifies the tampering detection information a history of reception of the sensor data by the receiver.  One of ordinary skill in the art would have been motivated to make this modification because if the accelerometer [sensor] data history is “new” this means MAC 315 is authentic and not a replay of a previous protocol run.  (van Roermund, para. 0027)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Tian, as applied to claim 1 above, and further in view of Horn et al. (US Pub. 2021/0229797) (hereinafter “Horn”)

As per claim 4, Lewis in view of Tian teaches claim 1.  
Lewis also teaches by using the sensor data when the receiver has received the tampering detection information. ([Lewis, para. 0016] “message authentication code received from the sensor … by the control and/or regulating unit [when the receive has received the MAC/tampering detection information] … It is therefore ensured at the same time that the sensor used, from which sensor data were received, [using the sensor data] is an authentic sensor”)
Lewis does not clearly teach wherein the controller further includes command circuitry configured to calculate a command with respect to an actuator by using the sensor data when the receiver has received the sensor data; and estimation circuitry configured to estimate sensor data by using the sensor data last received by the reception unit receiver and the command calculated by the command circuitry.
However, Horn teaches wherein the controller further includes command circuitry configured to calculate a command with respect to an actuator ([Horn, Fig. 12; para. 0067] “the quadratic problem solver [command circuitry] as shown provides actuator commands to actuators 1202”) by using the sensor data ([para. 0067] sensors provide aircraft wing tilt information [sensor data – see para. 0029] to optimization problem controller 1208 [using sensor data]; “the optimization problem may be formatted as a linear problem that is able to be solved using a quadradic problem solver…”) when the receiver has received the sensor data; and ([para. 0004] “it must be determined how the various actuators will be used to act … in response to commands received via the … sensors”)
estimation circuitry configured to estimate sensor data ([Horn, Fig. 12; para. 0067] “Estimator 1204 [estimation circuitry], which determines an estimate of the current aircraft state [sensor data – see para. 0029]”) by using the sensor data last received by the reception unit receiver ([para. 0059] past commands, in the form of past sensor data received via the sensor, such as GPS data, are used to estimate parameters) and the command calculated by the command circuitry.  ([Fig. 12; para. 0067] “actuator commands may also be provided to estimator 1204”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lewis in view of Tian with the teachings of Horn to include wherein the controller further includes command circuitry configured to calculate a command with respect to an actuator by using the sensor data when the receiver has received the sensor data; and estimation circuitry configured to estimate sensor data by using the sensor data last received by the reception unit receiver and the command calculated by the command circuitry.  One of ordinary skill in the art would have been motivated to make this modification because such a control system determines actuator commands based on the real-time dynamic states and provide optimized actuator commands that allows the aircraft [or robot] to utilize its full capabilities.  (Horn, para. 0026-0027)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Komedani (US Pub. 2020/0369242) discloses a transmission unit and a reception unit where a MAC is generated using a FV unit which is a counter, and the MAC is checked against a verify unit, where the verify MAC is generated using a Verify FY unit, which is a second counter.  
Hoseinnezhad (US Pub. 2008/0039957) discloses an estimator estimating sensor data based on previous sensor data and actuator commands.  
Jovanov et al. "Relaxing Integrity Requirements for Attack-Resilient Cyber-Physical Systems." ArXiv preprint arXiv:1707.02950, (July, 10, 2017) discloses an estimator that takes inputs 1) sensor data yk and 2) actuator commands from a controller uk order to send an output (or estimated sensor data) xk to the controller to generate actuator commands uk. Furthermore, Jovanov teaches that instead of continuous use of MAC verification, even when integrity of sensor measurement is enforced intermittently, for example even with less than 10% of authenticated messages, it is ensured that the attack impact from a Man-in-the-Middle attack is significantly limited.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493